D. E. Holbrook, Jr., J.
(concurring), I concur separately because I do not agree with the majority where they say that
this Court reads the forfeiture statute in MCL 700.290; MSA 27.5290 as showing an intent by the *788Legislature that a spouse must intend to give up his rights in the marriage before such can be lost.
In my opinion the intent of the spouse is irrelevant. All that matters is whether the spouse has wilfully deserted, neglected or absented himself from the spouse for more than one year prior to the death.
I agree with the result and I join in the affirmance.